Case 18-50779      Doc 83     Filed 06/21/19 Entered 06/21/19 12:09:26              Desc Main
                                Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

 IN RE:                                           *
 TONY D VEAL                                      *              CHAPTER 13
 PAMELA J VEAL                                    *              18-50779
 142 COBB RD SW                                   *
 GORDON, GA 31031                                 *
 SS# XXX-XX-8566                                  *
 SS# XXX-XX-2158                                  *
             Debtor(s)                            *


           CHAPTER 7 INDIVIDUAL DEBTOR’S STATEMENT OF INTENTION

 1.     I have filed a schedule of assets and liabilities which includes consumer debts
 secured by property of the estate.
 2.     I intend to do the following with respect to the property of the estate which
 secures those consumer debts:

 a. Property to be surrendered:
 Description                                            Creditor

 2012 Buick Lacrosse                              Baldwin Auto Sales

 b. Property to be retained (check applicable statement):
 Description                           Creditor         Property Claimed      Property Reaffirmed
                                                        As Exempt             Pursuant to 11 USC


 Date: 6/21/19

                                                  /S/ TONY D VEAL
                                                  DEBTOR

                                                  /S/ PAMELA J VEAL
                                                  DEBTOR
